Citation Nr: 1700962	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  11-05 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Haddock, Counsel

INTRODUCTION

The Veteran had active service from December 1968 to September 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Indianapolis, Indiana Department of Veterans Affairs Regional Office (RO).  In December 2014, the Veteran appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the record.  

This matter was previously before the Board in February 2015, when it was remanded for additional development.   


FINDINGS OF FACT

1. The probative medical evidence is against a finding that the Veteran has a diagnosis of PTSD.

2. Any other psychiatric disability was not incurred in or caused by active service, and a psychosis did not manifest to a compensable degree within one year following separation from service.


CONCLUSION OF LAW


The criteria for service connection for an acquired psychiatric disability, to include PTSD, are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  As part of the notice, VA must specifically inform the claimant and representative, if any, of which part, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement also applies to the effective date and rating elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran has been provided adequate notice in response to the claims.  The record shows that the Veteran was mailed a letter in June 2006 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The June 2006 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of the claims. 

The Board finds the Veteran has been provided adequate assistance in response to the claims.  The Veteran's available service medical records are of record.  VA and private treatment records have been obtained.  The Veteran has been provided appropriate VA examinations in relation to the claim on appeal

Neither the Veteran nor representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is unaware of any outstanding evidence.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may also be established for certain chronic diseases, such as psychoses and arthritis, manifested to a compensable degree within a presumptive period following separation from service.  38 C.F.R. §§ 3.307, 3.309 (2016).  Disability which is proximately due to or the result of, or aggravated by, a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2016).  

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with VA regulations; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2016).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996). 

The service medical records are negative for any complaints, findings, or diagnosis of PTSD or any other mental health symptoms.

Post-service VA outpatient treatment records show that he initially sought mental health treatment in 2007, at which time he was assessed with an adjustment disorder and referred for further evaluation to rule out PTSD.  Upon further evaluation, a diagnosis of PTSD was not made, although the outpatient treatment records show that the Veteran continued to endorse his belief that he had PTSD and even began attending PTSD group therapy sessions.  However, at no time did one of the Veteran's mental health providers assign a diagnosis of PTSD.  

Also of record are records for the Social Security Administration (SSA), which show that in November 2006 he was referred for a mental status examination for the purpose of SSA disability benefits.  At that time, the examining mental health professional noted that it "appeared" the Veteran met the criteria for a diagnosis of PTSD.  The Board finds that this opinion is speculative in nature and there is no indication that the examiner reviewed the entirety of the Veteran's VA treatment records, which would have been useful when forming such an opinion.  As such, the Board assigns this opinion low probative weight. 

At an October 2010 VA examination, the examiner reviewed the Veteran's claims file, to include his VA outpatient treatment records.  After completing a full mental health evaluation of the Veteran, the examiner noted that the Veteran did not have a currently diagnosed psychiatric disability, to include PTSD.  The examiner explained that the Veteran did not meet all the necessary criteria for a PTSD diagnosis, regardless of the trauma he experienced while serving in Vietnam.  The examiner noted that the Veteran presented with an adjustment disorder related to his recent retirement, although there was no impact in his level of functioning and so no actual diagnosis of adjustment disorder was assigned.  

At a July 2015 VA examination, it was noted that the Veteran's symptoms did not meet the diagnostic criteria for PTSD, or any other mental health disability, under the DSM-5.  The examiner noted that while the Veteran's traumatic experiences in Vietnam did meet criterion A of the DSM-5 PTSD criteria, he did not report significant hyperarousal, avoidance or negative cognitions/mood symptoms and so did not meet the full criteria for a PTSD diagnosis, or any other mental health diagnosis.  The examiner noted that the Veteran had been evaluated numerous time previously for PTSD and never found to meet the diagnostic criteria.  The examiner acknowledged that the Veteran reported hypersomnia, but explained that those symptoms were more likely related to his diagnosed sleep apnea.  

In July 2015, the Veteran also submitted a private mental health evaluation and opinion.  The private mental health provider indicated in the evaluation report that she had been seeing the Veteran bi-monthly since 2011 and that in her clinical judgement, the Veteran had a diagnosis of PTSD and a GAF score of 30 (suggestive of severe PTSD).  After review of the full evaluation report, the Board finds that the diagnosis and opinion is based solely on the history as reported by the Veteran, which is inconsistent with his other statements of record, including those made to his VA treatment providers.  The evaluation report indicates that one of the Veteran's stressors from his service in Vietnam was that an entire unit of Army soldiers that he traveled and worked with was "taken out" only a day after he saw them.  However, in other evidence of record, the Veteran reports that this story was told to him by a friend and that it was not, in fact, a personal stressor event.  Further, the diagnosis and GAF score is vastly inconsistent with all the other medical evidence of record.  The Veteran began complaining of PTSD like symptoms at the VA medical center in 2007 and none of his providers were able to determine that he met the criteria for a PTSD diagnosis and at no time was he assessed with such a low GAF score.  Based on the factual inaccuracies and the inconsistencies with the other medical evidence of record, the Board finds that this private evaluation and opinion are of low probative weight.  

The Board finds that the October 2010 and July 2015 VA medical opinions of record are adequate because the examiners thoroughly reviewed and discussed the relevant evidence, considered the contentions of the Veteran, and provided thorough supporting rationales for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board finds that the VA examiners' opinions are competent, credible, and persuasive and assigns them high probative weight.  

The Board acknowledges that the Veteran might sincerely believe that he has a psychiatric disability, to include PTSD, that is related to his active service and notes that lay persons are competent to provide opinions on some medical issues.  However, in this case, the question of whether the Veteran has PTSD, or any psychiatric disability, that is related to his active service falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The intricacies in diagnosing psychiatric disabilities and opining regarding their etiology are issues that require the expertise of a medical professional.  Therefore, the Veteran is not competent to provide an opinion on those issues.  The only competent evidence of record is against the claim.

In sum, the Board finds that the Veteran did not receive treatment for or a diagnosis of a psychiatric disability, to include PTSD, while he was on active service or within one year of separation from service.  The October 2010 and July 2015 VA opinions are adequate and highly probative as the examiners competently and persuasively opined that the Veteran does not meet the criteria for a diagnosis of PTSD, and that his adjustment disorder was related to his retirement, and their opinions were supported by thorough explanations of rationale with appropriate reference to evidence of record.  Finally, the SSA psychiatric evaluation and the July 2015 private evaluation and opinion are of low probative weight as they are not supported by reviews of the Veterans claims file, and the July 2015 private opinion was based on an inaccurate factual history and was inconsistent with the other medical evidence of record.  

The Board has considered other possible psychiatric diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1, (2009).  The only other diagnosis that has been suggested is an adjustment disorder.  The October 2010 VA examination suggests that the adjustment disorder is related to the Veteran's retirement, rather than to service.  In any event, the October 2010 VA examination did not provide an actual diagnosis of adjustment disorder, and neither did the July 2015 VA examination of the July 2015 private mental health examination.  In other words, there is no examination that does diagnosis the Veteran with an adjustment disorder, and no competent evidence linking an adjustment disorder to service.

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a psychiatric disability, to include PTSD, is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinksi, 1 Vet. App. 49 (1990).




ORDER

Entitlement to service connection for an acquired psychiatric disability, to include PTSD, is denied.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


